Per Curiam.

Having thoroughly reviewed the record before us, we also find the disciplinary violations indicated by the board. However, our review of the sanctions ordered in cases similar to the one at bar requires that we reject the board’s recommendations. In the past, this court has responded to misconduct involving the commingling of funds by imposing a one-year suspension. See, e.g., Disciplinary Counsel v. Lucey (1984), 14 Ohio St. 3d 18, 14 OBR 322, 470 N.E. 2d 888; Ohio State Bar Assn. v. Jewett (1984), 11 Ohio St. 3d 22, 11 OBR 55, 462 N.E. 2d 1221. We see no reason to depart from these decisions today.
*342Accordingly, respondent is hereby ordered suspended from the practice of law in Ohio for one year. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Locher,
Holmes, Wright and H. Brown, JJ., concur.
Douglas, J., dissents.